Norton, J.,
Dissenting. — No rule is more firmly established in this State than that this court will not reverse a judgment $f the trial court upon the ground that it refused to grant a continuance unless it appears that such court has manifestly abused its discretion in refusing it. The indictment on which defendant was tried was found in March, 1879, (it having superceded an indictment found in 1876,) and he was put upon his trial the 24th of November, 1879. Although the cause had been set for trial on the 9th of June, 1879, and continued by consent until the July term of the court, and again on the 25th of Jrly by consent, and again on the 27th of October by the court on its motion, for want of time to try it; and again postponed on the 19th of November from the 18th to the 24th of November, (an application for continuance having been overruled on the 18th, and also a supplemental application on the 19th,) the record fails to show that any steps had been taken to procure the depositions of defendant’s witnesses or that any subpoenas had been issued for them till the 21st day of November, three days before the case was tried. The affidavit made on the 24th of November for a further continuance does not, in my opinion, disclose such diligence on the part of the defendant to procure the attendance of his witnesses who resided in the neighboring town of Washington, as the law under the circumstances of the case required, or such as made it the duty of the court to grant the continuance.
In this view Sherwood, C. J., concurs.